          Case 2:19-cv-14707-JCZ Document 7 Filed 06/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  CHUCK LOUIS JARRELL                                      CIVIL ACTION


  VERSUS                                                   NO: 19-14707


  RANDY SEAL, SHERIFF, ET AL.                              SECTION: "A" (4)


                                           ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge Roby, and the failure of the Plaintiff

to file an objection to the Magistrate Judge's Report and Recommendation, hereby

approves the Report and Recommendation of United States Magistrate Judge Roby and

adopts it as its opinion in this matter.

       Accordingly;

       IT IS ORDERED that the Plaintiff Chuck Louis Jarrell’s 42 U.S.C. § 1983 claims

against the Defendants are DISMISSED WITH PREJUDICE for failure to prosecute under

Fed.R.Civ.P. 41(b).



       June 4, 2020

                                     _______________________________
                                              JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE
